Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Allowable Subject Matter
Claims 1-2, 4, and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, an independent claim (with depend claims 4 and 7-8), is allowed because the closes prior art references on record Hayashi et al (US Patent No. 6,359,284 B1 published 03/19/2002), Eisler (US Patent No. 3,033,970 A published 05/08/1962), and Dubey et al (US20100065543A1 published 03/18/2010) do no teach the limitations, neither individually nor combined, “both end regions of the strip-shaped heater face each other in a horizontal plane”, “wherein the heat generating resistor has a U-shape within the first predetermined area such that a direction of current changes from a first direction along the circumferential direction to a second direction which is opposite to the first direction according to the U-shape of the heat generating resistor”.
Claim 2, an independent claim, is allowed because the closes prior art references on record Hayashi et al (US Patent No. 6,359,284 B1 published 03/19/2002), Eisler (US Patent No. 3,033,970 A published 05/08/1962), and Dubey et al (US20100065543A1 published 03/18/2010) do no teach the limitations, neither individually nor combined,  “wherein a second end of the insulating film has a  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/T.C.S./Examiner, Art Unit 1796                                      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797